— Order unanimously affirmed, with costs. Memorandum: We affirm Family Court’s order directing an upward modification of the child support provision of the divorce decree. Although Family Court erred by concluding that respondent should be responsible for two thirds of the children’s needs, since this direction would be tantamount to reallocating the *957support burden established by the separation agreement (a power not enjoyed by Family Court [Matter of Brescia v Fitts, 56 NY2d 132, 139]), we note that Family Court made detailed findings of fact as required by CPLR 4213. From these factual findings, it is evident that Family Court also found that the children had unmet needs in the amount of the increase. The record established that petitioner’s net income plus the current level of child support from respondent were inadequate to meet the needs of the children and that respondent now has the resources to supply their unmet needs. Accordingly, the upward modification of support was proper. (Appeal from order of Onondaga County Family Court, McLaughlin, J. — child support.) Present — Dillon, P. J., Callahan, Doerr, Denman and Moule, JJ.